C. A. 9th Cir. Motion of respondent for leave to proceed informa pawperis granted. Certiorari denied. The Chief Justice, Justice White, and Justice Scalia would grant the petition for writ of certiorari, vacate the judgment, and remand the case for further consideration in light of Walton v. Arizona, ante, p. 639, Lewis v. Jeffers, ante, p. 764, and Alabama v. Smith, 490 U. S. 794 (1989).
Justice O’Connor and Justice Kennedy took no part in the consideration or decision of this motion and this petition.